DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 03/04/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullister (8539705).  With respect to claim 1, Bullister discloses a foldable mechanism (100), comprising: a first folding hinge (130) disposed along a first direction; a second folding hinge (132) disposed in the same direction in which the first folding hinge (130) is disposed; a third folding hinge (114) disposed along a second direction, wherein the second direction intersects the first direction; a fourth folding hinge (124) disposed in the same direction in which the third folding hinge (114) is disposed; a first casing (110) pivotally connected to the first folding hinge (130) and the third folding hinge (114); a second casing (112) pivotally connected to the second folding hinge (132) and the third folding hinge (114); a third casing (120) pivotally connected to the first folding hinge (130) and the fourth folding hinge (124); and a fourth casing (122) pivotally connected to the second folding hinge (132) and the fourth folding hinge (124).  With respect to claim 2, Bullister discloses the foldable mechanism (100) of claim 1, wherein the first folding hinge (130) and the second folding hinge (132) are spaced apart from each other, the third folding hinge (114) and the fourth folding hinge (124) are spaced apart from each other, and a connection portion (176) or a gap is provided at a location where the first direction and the second direction intersect each other.  With respect to claim 4, Bullister discloses the foldable mechanism (100) of claim 1, wherein the first folding hinge (130) has a length less than or equal to that of the first casing (110) or the third casing (120) extending in a direction along the first folding hinge (130); the second folding hinge (132) has a length less than or equal to that of the second casing (112) or the fourth casing (122) extending in a direction along the second folding hinge (132); the third folding hinge (114) has a length less than or equal to that of the first casing (110) or the second casing (112) extending in a direction along the third folding hinge (114); and the fourth folding hinge (124) has a length less than or equal to that of the third casing (120) or the fourth casing (122) extending in a direction along the fourth folding hinge (124).  With respect to claim 5, Bullister discloses the foldable mechanism (100) of claim 1, wherein the first folding hinge (130) and the second folding hinge (132) are configured to bend in a same direction, and the third folding hinge (114) and the fourth folding hinge (124) are configured to bend in a same direction.  With respect to claim 7, Bullister discloses the foldable mechanism (100) of claim 1, wherein a bending angle of each of the first folding hinge (130), the second folding hinge (132), the third folding hinge (114), and the fourth folding hinge (124) ranges from 90 to 170 degrees.  With respect to claim 9, Bullister discloses a display device, comprising the foldable mechanism (100) of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullister (8539705).  With respect to claim 3, Bullister discloses the foldable mechanism (100) of claim 2.  Bullister does not expressly disclose the connection portion being a flexible connection block, and the flexible connection block being made of a material comprising a flexible metal or rubber as claimed.  Bullister does disclose the connection block (176) is made of lower stiffness to absorb shock (see for example column 8 lines 30-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention.  One having ordinary skill in the art would have chosen a flexible metal or rubber as those are known materials used to absorb shock.

Allowable Subject Matter
Claims 6, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 6, patentability resides, at least in part, in the plurality of rotating shafts interconnected with each other, wherein the rotating shafts are disposed in parallel with each other and are arranged in such a way that a transition arc is formed by the rotating shafts after the foldable mechanism bends and including all of the other limitations of the base claim; as to claim 8, patentability resides, at least in part, in the first folding hinge, the second folding hinge, the third folding hinge, and the fourth folding hinge has torsion against gravity of each of the first casing, the second casing, the third casing, and the fourth casing, so that the first casing, the second casing, the third casing, and the fourth casing remain positions relative to each other after the foldable mechanism is bent and including all of the other limitations of the base claim; as to claim 10, patentability resides, at least in part, in the a flexible display disposed on at least a surface of the foldable mechanism; wherein the flexible display is provided in a tablet display state when the first folding hinge, the second folding hinge, the third folding hinge, and the fourth folding hinge are in a flat state; the flexible display is provided in a dual-screen mobile phone display state when the first folding hinge and the second folding hinge are in the flat state and the third folding hinge and the fourth holding hinge are bent outwardly, such that the first casing and the second casing are folded up to be attached to each other and the third casing and the fourth casing are folded up to be attached to each other; and the flexible display is provided in a notebook display state when the first folding hinge and the second folding hinge are bent inwardly and the third folding hinge and the fourth folding hinge are in the flat state, wherein the flexible display corresponding to the first casing and the second casing is provided to display a virtual keyboard, and the flexible display corresponding to the third casing and the fourth casing is provided for image displaying and including all of the other limitations of the base claim; as to claim 11, patentability resides, at least in part, in the angle sensor is provided in each of the first folding hinge and the second folding hinge, wherein when the first folding hinge and the second folding hinge are bent from the tablet display state to the notebook display state, the angle sensors are configured to transmit a control signal to the flexible display, so that the flexible display corresponding to the first casing and the second casing is provided to display the virtual keyboard and including all of the other limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-12-13